MEMORANDUM **
Sung Suk Han, a native and citizen of South Korea, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Estrada-Espinoza v. Mukasey, 546 F.3d 1147, 1152 (9th Cir.2008) (en banc), and we grant the petition for review.
Subsequent to the agency’s decisions in this case, we determined that a conviction under California Penal Code § 261.5(c) is not categorically a conviction for “sexual abuse of a minor” under 8 U.S.C. § 1101(a)(43)(A). Estrada-Espinoza, 546 F.3d at 1160. Moreover, the modified categorical approach cannot be used to conform Han’s conviction to the generic definition of “sexual abuse of a minor.” Id. As Han’s § 261.5(c) conviction was the basis for the agency’s removal order, we grant the petition for review.
Han’s counsel is reminded that unpublished dispositions filed before January 1, 2007 may not be cited to this court. See 9th Cir. R. 36-3(e).
PETITION GRANTED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.